Exhibit 99.1 NEWS RELEASE ICF INTERNATIONAL REPORTS FIRST QUARTER 2016 RESULTS First Quarter Highlights ● Total Revenue Increased 4 Percent to $284 Million, Led by 7 Percent Growth in Federal Government Revenue ● Non-GAAP EPS 1 Was $0.60, up 11 Percent Year-on-Year; Diluted EPS Was $0.50, up 25 Percent Year-on-Year ● Contract Awards Were $318 Million, 19 Percent Ahead of Last Year; TTM Contract Awards Were $1.4 Billion for a Book-to-Bill of 1.21 FOR IMMEDIATE RELEASE: Investor Contacts: Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com + Betsy Brod, MBS Value Partners, betsy.brod@mbsvalue.com +1.212.750.5800 Company Information Contact: Steve Anderson , steve.anderson@icfi.com +1.703.934.3847 FAIRFAX, Va. (May 5, 2016) ICF International, Inc. (NASDAQ:ICFI), a leading provider of professional services and technology-based solutions to government and commercial clients, reported results for the first quarter ended March 31, 2016. First Quarter 2016 Results “Our first quarter performance puts us on track to meet our expectations for solid revenue growth and significantly higher earnings in 2016,” said ICF International Chairman and Chief Executive Officer Sudhakar Kesavan. “Earnings increased at a double-digit rate and outpaced revenue growth, benefitting from lower overhead expenses and reduced amortization costs. “First quarter revenue growth was driven by a strong pick up in federal government business, where we have seen positive year-on-year comparisons for the last three consecutive quarters. Revenues from energy and digital interactive services performed for commercial and state and local clients, were over $80 million and in line with last year’s levels. Year-on-year comparisons for total commercial revenues primarily reflected the anticipated reduction in certain energy and infrastructure contracts and currency impacts. 1 Non-GAAP EPS is a non-GAAP measurement. A reconciliation for all non-GAAP references is set forth below the Consolidated Statements of Comprehensive Income table. “This was an excellent quarter for contract wins. In addition to an almost 20 percent year-on-year increase in total dollar value, all of our client categories posted double-digit increases in new business wins. We were awarded 16 energy efficiency contracts, and ICF Olson gained several important new projects, setting the stage for year-on-year growth in commercial revenues in line with our expectations. Our federal and international government wins were strong, reflecting our recognized domain expertise in the broad areas of energy, health and digital communications.” First quarter 2016 revenue was $283.6 million, a 3.7 percent increase from the $273.5 million reported in the 2015 first quarter. Service revenue2 increased 1.0 percent to $212.4 million. EBITDA 2 was $24.8 million, representing a 3.0 percent increase from the $24.1 million reported in the 2015 first quarter. EBITDA margins were 8.8 percent in both quarters. As previously disclosed, EBITDA performance was affected by the start-up and implementation phases of certain contracts and the weather-related federal government office closures in January, which reduced first quarter 2016 EBITDA margin by approximately 90 basis points. Non-GAAP EPS increased 11.1 percent to $0.60 per share in the 2016 first quarter compared to $0.54 in the prior year. Reported net income was $9.7 million in the 2016 first quarter, or $0.50 per diluted share, up 25.0 percent from $0.40 per diluted share in the prior year. Backlog and New Business Awards Total backlog was $1.9 billion at the end of the first quarter of 2016. Funded backlog was $857 million, or approximately 44 percent of the total. The total value of contracts awarded in the 2016 first quarter was $318 million compared to $266 million for the same period for the prior fiscal year. Trailing twelve months contract awards were $1.4 billion for a book-to-bill ratio of 1.21. Government Business First Quarter 2016 Highlights ■ U.S. federal government revenues increased 6.6 percent to $137.3 millionin the first quarter and accounted for 49 percent of total revenue, compared to 47 percent in last year’s first quarter. ■ U.S. state and local government revenues increased 20.5 percent, inclusive of $4.8 million of energy and digital interactive commercial-rate projects, and accounted for 11 percent of total revenue, compared to 10 percent in the year-ago period. ■ International government revenues increased approximately 1 percent on a reported basis, which was an estimated increase of 7 percent on a constant currency basis, and accounted for 6 percent of total revenue, compared to 6 percent in last year’s first quarter. 2 Service revenue and EBITDA are non-GAAP measurements. A reconciliation for all non-GAAP references is set forth below the Consolidated Statements of Comprehensive Income table. Key Government Contracts Awarded in the First Quarter ICF was awarded more than 100 U.S. federal contracts and task orders and more than 200 additional contracts from state and local governments and international governments. The largest awards were: ■ Strategic Communications: A 32 million euro contract to support events, seminars and training sessions for the European Commission’s Executive Agency for Small and Medium Sized Enterprises. ■ Data Management: A $34.7 million contract with the U.S. Centers for Disease Control and Prevention to provide data management support to the Division of HIV/AIDS Prevention. ■ Climate Change: A $19.8 million contract with the U.S. Environmental Protection Agency to provide technical, economic and public policy analysis to support ozone and greenhouse gas initiatives. ■ Environmental Planning : Two contracts with a combined total of $16.1 million with the California Department of Transportation to provide environmental services in support of the maintenance, development and construction of proposed facilities. ■ Information Management: Two task order contracts with a combined value of $14.4 million with the U.S. Centers for Disease Control and Prevention to provide health informatics and information technology support for the Laboratory Response Network. ■ Energy Efficiency: A $12.4 million subcontract to support clean-energy and energy efficiency programs for a major public utility board in the Eastern U.S. ■ International Development: A 6 million GBP contract with the U.K. government to support efforts addressing poverty in Nigeria. ■ Information Management: A $5.9 million contract with the U.S. Department of State to provide enterprise strategy and management support for the Bureau of Consular Affairs. ■ Program Implementation Support: A $3.6 million contract with the U.S. Department of Defense to support the global rollout of its web-based child care portal for the military. ■ Program Support: A 2.6 million euro contract with the European Commission to support the Directorate-General for Climate Action. ■ Resilience Solutions: A $2.2 million contract with the U.S. Department of Transportation to provide resilience planning for the Federal Highway Administration’s Office of Planning. ■ Strategic Communications: A $2.1 million contract with the U.S. National Institutes of Health to provide strategic communications planning and development of state-of-the-art media products. ■ Strategic Communications: A 2 million euro contract with the European Commission’s Service for Foreign Policy Instruments to support the evolving policy agenda on issues arising from Europe 2020. Commercial Business First Quarter 2016 Highlights Total commercial revenues were $97.6 million compared to $101.6 million in last year’s first quarter.Additionally, revenue from energy and digital interactive commercial-rate work performed for state and local government clients was $4.8 million in this year’s first quarter, or more than 40 percent above the prior year’s levels. Revenues from energy and digital interactive services performed for commercial and state and local clients were $80.8 million, in line with last year’s levels. Digital services accounted for 45 percent of commercial revenues. Energy markets, which includes energy efficiency, represented 32 percent of commercial revenues. Key Commercial Contracts Awarded in the First Quarter Commercial sales were $141 million in the first quarter and ICF was awarded more than 800 commercial projects globally in the period. The largest awards were: Digital Services : ■ A $4.5 million contract to support customer loyalty efforts for an international hotel company. ■ Four contracts with a combined value of $4.1 million to provide public relations support for an international food processing company. ■ A $3.1 million contract to support customer loyalty efforts for an international retailer. ■ A $1.9 million contract to provide strategic communications consulting support with a major nationwide financial services company. Energy Markets : ■ A $15.7 million contract with American Electric Power Public Service Company of Oklahoma to support residential, commercial and industrial energy efficiency programs. ■ A $9.2 million contract with Wisconsin Focus on Energy to implement a residential retailer lighting and appliance program. ■ An $8.6 million contract with a consortium of utilities in the Northeastern U.S. to support energy efficiency programs. ■ Three contracts with a combined value of $6 million with a utility in the Midwestern U.S. to support energy efficiency programs. ■ A $4 million contract with a major utility in the Western U.S. to provide environmental licensing, permitting and compliance services. ■ A $3.2 million contract with a major utility in the Western U.S. to provide energy efficiency program support. ■ A $2.1 million contract with a major utility in the Southern U.S. to provide appliance recycling program management. Other commercial wins with a value of at least $1 million each included: marketing program management for a medical firm; energy efficiency program management for a major utility in the Southern U.S.; brand management for an international restaurant chain; evaluation, technical assistance and training services for a multinational food manufacturing company; public relations support for an international spirits company; business consulting and technology support for a major insurance payer; brand building for an international beauty industry corporation; and digital programs support for an international sporting events organization. Summary and Outlook “ICF’s diversified business portfolio positions us to take advantage of growth opportunities across our government and commercial client base. The 6.6 percent first quarter increase in federal government revenues provides a strong start to the year. Contract and project wins over the last several months have set the stage for high single digit growth in commercial revenues, demonstrating progressive improvement throughout the year, which will accelerate in the second half. “First quarter performance supports our full year 2016 expectations for substantial earnings growth, driven by organic revenue growth, a greater mix of commercial-rate revenues, notably in energy markets and digital interactive, and higher utilization rates. We reaffirm our expectations as follows: ● “Full year 2016 revenues to range from $1.15 billion to $1.19 billion, 3.3 percent ahead of 2015 levels at the midpoint. ● “Non-GAAP EPS to be $2.79 to $2.94, which represents year-on-year growth of 8.7 percent at the midpoint. ● “Diluted EPS at $2.40 to $2.55, or $2.48 at the midpoint, up 24 percent from $2.00 in 2015. ● “Average EBITDA margin for full year 2016 of between 10 percent and 10.3 percent, up from 9.6 percent in 2015. ● “Full year cash flow from operations to be in the range of $85 million to $95 million for 2016,” Mr. Kesavan concluded. Revenue guidance is based on exchange rates between the U.S. dollar and the euro, GBP and Canadian dollar similar to those on March 1, 2016. Per share guidance assumes weighted average shares outstanding of approximately 19.4 million and a full year effective tax rate of no more than 38.5 percent. ### About ICF International ICF International (NASDAQ:ICFI) is a leading provider of professional services and technology-based solutions to government and commercial clients. ICF is fluent in the language of change, whether driven by markets, technology, or policy. Since 1969, we have combined a passion for our work with deep industry expertise to tackle our clients' most important challenges. We partner with clients around the globe—advising, executing, innovating—to help them define and achieve success. Our more than 5,000 employees serve government and commercial clients from more than 65 offices worldwide. ICF's website is www.icfi.com. Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future. ICF International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (in thousands, except per share amounts) Three months ended March 31, (Unaudited) Revenue $ 283,599 $ 273,527 Direct Costs 177,199 164,569 Operating costs and expenses: Indirect and selling expenses 81,559 84,833 Depreciation and amortization 4,019 3,848 Amortization of intangible assets 3,128 4,315 Total operating costs and expenses 88,706 92,996 Operating Income 17,694 15,962 Interest expense ) ) Other income (expense) 275 ) Income before income taxes 15,524 13,167 Provision for income taxes 5,837 5,267 Net income $ 9,687 $ 7,900 Earnings per Share: Basic $ 0.51 $ 0.41 Diluted $ 0.50 $ 0.40 Weighted-average Shares: Basic Diluted Other comprehensive income (loss): Foreign currency translation adjustments, net of tax ) ) Comprehensive income, net of tax $ 8,770 $ 5,812 Reconciliation of Non-GAAP financial measures: Reconciliation of Service Revenue Revenue $ 283,599 $ 273,527 Subcontractor and Other Direct Costs* ) ) Service Revenue $ 212,430 $ 210,284 Reconciliation of EBITDA and Adjusted EBITDA Net Income $ 9,687 $ 7,900 Other (income) expense ) 231 Interest expense 2,445 2,564 Provision for income taxes 5,837 5,267 Depreciation and amortization 7,147 8,163 EBITDA 24,841 24,125 Acquisition-related expenses** — 189 Special charges related to office closures — 166 Adjusted EBITDA $ 24,841 $ 24,480 Reconciliation of Adjusted and Non-GAAP EPS Diluted EPS $ 0.50 $ 0.40 Acquisition-related expenses, net of tax — 0.01 Adjusted EPS 0.50 0.41 Amortization of intangibles, net of tax 0.10 0.13 Non-GAAP EPS $ 0.60 $ 0.54 * Subcontractor and Other Direct Costs exclude Direct Labor and Fringe. ** Acquisition-related expenses include expenses related to closed acquisitions. ICF International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, 2016 December 31, 2015 (Unaudited) Current Assets: Cash and cash equivalents $ 9,359 $ 7,747 Contract receivables, net 276,413 256,965 Prepaid expenses and other 15,204 10,032 Total current assets 300,976 274,744 Total property and equipment, net of accumulated depreciation of $75,366 and $71,203 as of March 31, 2016, and December 31, 2015, respectively 44,266 45,425 Other assets: Goodwill 687,334 687,404 Other intangible assets, net 55,649 58,899 Restricted cash 1,374 1,362 Other assets 12,566 12,456 Total Assets $ 1,102,165 $ 1,080,290 Current Liabilities: Accounts payable $ 49,644 $ 63,738 Accrued salaries and benefits 48,362 43,118 Accrued expenses and other current liabilities 39,192 43,001 Deferred revenue 29,742 30,523 Income tax payable 6,259 2,604 Total current liabilities 173,199 182,984 Long-term liabilities: Long-term debt 337,930 311,532 Deferred rent 15,755 15,785 Deferred income taxes 35,260 33,326 Other 11,793 13,387 Total Liabilities 573,937 557,014 Commitments and Contingencies Stockholders’ Equity: Preferred stock, par value $.001 per share; 5,000,000 shares authorized; none issued — — Common stock, par value $.001 per share; 70,000,000 shares authorized; 21,499,611 and 21,313,472 issued; and 19,024,190 and 19,032,054 outstanding as of March 31, 2016 and December 31, 2015, respectively 21 21 Additional paid-in capital 282,838 280,113 Retained earnings 334,993 325,306 Treasury stock ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity 528,228 523,276 Total Liabilities and Stockholders’ Equity $ 1,102,165 $ 1,080,290 ICF International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Three months ended March 31, (Unaudited ) Cash flows from operating activities Net income $ 9,687 $ 7,900 Adjustments to reconcile net income to net cash provided by operating activities: Non-cash equity compensation 2,641 2,880 Depreciation and amortization 7,147 8,163 Other adjustments, net 1,152 ) Changes in operating assets and liabilities, net of the effect of acquisitions: Contract receivables, net ) ) Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued salaries and benefits 5,154 ) Accrued expenses and other current liabilities ) ) Deferred revenue ) 7,855 Income tax receivable and payable 3,645 4,906 Restricted cash ) 33 Other liabilities ) 582 Net cash used in operating activities ) ) Cash flows from investing activities Capital expenditures for property and equipment and capitalized software ) ) Payments for business acquisitions, net of cash received — ) Net cash used in investing activities ) ) Cash flows from financing activities Advances from working capital facilities 123,279 122,965 Payments on working capital facilities ) ) Payments on capital expenditure obligations ) ) Proceeds from exercise of options — 445 Tax benefits of stock option exercises and award vesting 204 826 Net payments for stockholder issuances and buybacks ) ) Net cash provided by financing activities 18,928 24,267 Effect of exchange rate changes on cash 449 ) Increase (decrease) in cash and cash equivalents 1,612 ) Cash and cash equivalents, beginning of period 7,747 12,122 Cash and cash equivalents, end of period $ 9,359 $ 7,025 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ 1,485 $ 2,822 Income taxes $ 587 $ 1,786 ICF International, Inc. and Subsidiaries Supplemental Schedule Revenue by market Three Months Ended March 31, Energy, environment, and infrastructure 38 % 38 % Health, education, and social programs 44 % 43 % Safety and security 8 % 8 % Consumer and financial 10 % 11 % Total % % Revenue by client Three Months Ended March 31, U.S. federal government 49 % 47 % U.S. state and local government 11 % 10 % International government 6 % 6 % Government 66 % 63 % Commercial 34 % 37 % Total % % Revenue by contract Three Months Ended March 31, Time-and-materials 43 % 44 % Fixed-price 38 % 39 % Cost-based 19 % 17 % Total % %
